         Case 1:19-cv-07210-MKV Document 11 Filed 08/26/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------X
                                                       :
 MIGUEL ANGEZ SUAREZ, et al.,                          :
                                                       :
                                      Plaintiffs,      :   19 Civ. 7210 (KPF)
                                                       :
                       v.                              :        ORDER
                                                       :
 BRASSERIE FELIX, INC., ALEXANDRE                      :
 CATTEAU, and ALAIN DENNEULIN,                         :
                                                       :
                                      Defendants. :
                                                       :
 ----------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       The Court was made aware last week that shortly after this lawsuit was

filed on August 2, 2019 (Dkt. #5), Defendants instituted policy changes

mandating that Plaintiffs promptly provide employment eligibility verification or

face termination. (Dkt. #7). Plaintiffs claim that Defendants’ conduct is in

retaliation for the filing of the lawsuit and violates the Fair Labor Standards

Act’s (“FLSA”) anti-retaliation provision. (See Dkt. #7 at 2). Plaintiffs ask the

Court to issue a protective order barring Defendants from instituting this

policy. The Court ordered Defendants to respond to the Plaintiffs’ motion for a

protective order. (Dkt. #8). As of this date, Defendants have not responded to

such motion. The Court hereby ORDERS that Defendants refrain from

instituting any such policy until Defendants appear for the initial conference in

this case, scheduled for October 1, 2019, at 3:45 p.m. At that time, the

Court can ascertain whether such a policy would violate FLSA’s anti-retaliation

provision.
         Case 1:19-cv-07210-MKV Document 11 Filed 08/26/19 Page 2 of 2




     SO ORDERED.

Dated:       August 26, 2019
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
